Citation Nr: 0514051	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  97-06-858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, as secondary to the service-connected right ankle 
disorder.

2.  Entitlement to service connection for a right hip 
disorder, as secondary to the service-connected right ankle 
disorder.

3.  Entitlement to service connection for heart disease, as 
secondary to nicotine dependence and cigarette smoking.

4.  Entitlement to service connection for hypertension, as 
secondary to nicotine dependence and cigarette smoking.

5.  Entitlement to service connection for emphysema, as 
secondary to nicotine dependence and cigarette smoking.

6.  Entitlement to service connection for narcolepsy, 
cataplexy or a hypnogenic condition.

7.  Entitlement to an evaluation in excess of 20 percent for 
a low back disorder.

8.  Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.

9.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
scar, status post removal sebaceous cyst, left posterior 
shoulder.

10.  Entitlement to an effective date earlier than February 
15, 1997, for a combined evaluation of 50 percent.

11.  Entitlement to an effective date earlier than April 10, 
2000, for a combined evaluation of 60 percent.

12.  Entitlement to a temporary total rating based on the 
need for treatment for a myocardial infarction requiring 
hospitalization/convalescence.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.

This case has a protracted procedural history.  As of this 
writing, the claims file consists of eleven (11) volumes.

Briefly, the veteran testified before the undersigned in 
March 1999.  Thereafter, by a decision dated in July 1999, 
the Board denied the appellant's claims for entitlement to 
service connection for heart disease, hypertension, and 
emphysema as secondary to nicotine dependence and cigarette 
smoking, as not well grounded.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an order dated in March 2001, 
the Court noted that the law was changed in November 2000 to 
eliminate the well-grounded claim requirement and that since 
the Board had denied the appellant's claims as not well 
grounded, a remand was required as a result of the change in 
the law.  

In September 2001, the Board remanded the issues of 
entitlement to service connection for heart disease, 
hypertension, and emphysema as secondary to nicotine 
dependence and cigarette smoking.  The Board pointed out that 
effective on June 9, 1998, 38 U.S.C.A. § 1103 was enacted.  
This statute prohibits service connection for disability 
which resulted from disease or injury attributable to the use 
of tobacco products during a veteran's active service.  The 
Board noted that "this provision is exclusively applicable 
to claims filed after June 9, 1998."  The Board also noted 
that the veteran's claim was filed before June 9, 1998.  The 
Board ordered additional development, including that the 
veteran be provided an examination by a psychiatrist to 
determine whether he met the criteria for a diagnosis of 
nicotine dependence and, if so, when this disorder began.

While the claims for nicotine dependence were undergoing 
additional development the veteran filed additional claims.  
These subsequent claims, which are identified on the title 
page, were ultimately included with the same docket number 
and all remanded by the Board in June 2003.  In the June 2003 
remand, the Board noted that the veteran had been accorded a 
psychiatric examination in January 2002, but that review of 
the report showed that the requested opinion as to when 
nicotine dependence began was not rendered.  The Board 
pointed out that the Court has held that a remand by the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders and 
that VA has a duty to ensure compliance with the terms of the 
remand.   Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Consequently, the Board directed the RO to return the claims 
folder to the physician who performed the January 2002 VA 
examination and request that he render an opinion as to 
whether it was as likely as not that nicotine dependence 
began in service.

In an annotation to the Board's remand dated July 1, 2003, an 
official at the RO noted that secondary service will not be 
awarded for claims received after June 9, 1998, and 
apparently concluded that a medical opinion regarding whether 
or not the veteran's nicotine dependence began in service was 
not needed because the veteran had no diagnosis of a heart 
condition until August 2002.

In recent correspondence, the veteran withdrew claims related 
to his service-connected right ankle disability.  In the same 
letter, the veteran suggests that he was abandoning four 
additional claims "with cause."  If the veteran wishes to 
withdraw other claims from appellate consideration, he should 
clarify his desires regarding this matter in writing or at 
the hearing which he has requested.  38 C.F.R. § 20.204.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has requested a hearing before a Veterans Law 
Judge at the Indianapolis, Indiana, RO.  Inasmuch as his 
current appeal includes issues which were not addressed at 
the March 1999 hearing, the case will be returned to the RO 
to schedule such a hearing.  The veteran is further informed 
that he has the right to submit additional evidence and 
argument in support of his claims.

In view of the foregoing, the claim is remanded to the RO for 
the following development:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge at 
the RO, in accordance with applicable 
procedures, and notice should be sent to 
the veteran, as required.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the veteran until further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

